DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 06/25/2021. Claims 1-10, 12-17 and 21-24 are pending with claims 11 and 18-20 cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an ultraviolet light extending into the chiller tank” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification in paragraph [0053] recites “ultraviolet light 206” however reference character “206” is not shown in any drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahokey et al. (US PG Pub. 2013/0291570).
Regarding claim 21, Dahokey discloses a beverage chiller (200) comprising: a chiller tank (105, Figs. 2A, 2B; 300, Fig. 4); an evaporator coil (helical evaporator coil 212, Fig. 2A-2B, 303, Fig. 4; paragraph 59) formed into a hollow cylinder in the chiller tank (105, Figs. 2A, 2B; 300, Fig. 4); and a container platform (207) configured to rotate in a first direction around an axis of the chiller tank (rotating actuator below platform 207 to rotate the item, see paragraph 82, with the platform further set to clamp to the item, see paragraph 78 and therefore the container platform is configured to rotate in a first direction around an axis of the chiller tank).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 10, 13-14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dahokey et al. (US PG Pub. 2013/0291570) in view of Shuntich (US PG Pub. 2018/0120023).
Regarding claim 1, Dahokey discloses a beverage chiller (200) comprising: a container platform (207) configured to receive a container containing a beverage (301); a chiller tank (105, Figs. 2A, 2B; 300, Fig. 4) having a central axis (vertical central axis), the chiller tank configured to contain water (paragraph 67) and an agitator (stirring units to advance the convection of the liquid coolant; paragraph 76); and a container conveyor (elevation mechanism 308) configured to move the container platform from an intake area to the chiller tank (see at least paragraphs 59, 61, 78, 80), wherein the container conveyor (308) rotates the container platform such that the beverage container rotates about the central axis of the chiller tank in a first direction (container conveyor 308 includes container platform supporting surface 207 that is set to clamp to an item, paragraph 78, with the container platform further including a rotating actuator below platform 207, paragraph 82, that would cause rotation of the container platform such that the beverage container rotates about the central axis of the chiller tank in a first direction).
Dahokey does not explicitly teach wherein the agitator is configured to rotate the water in a second direction.
Shuntich teaches the concept of a beverage chiller having a beverage container rotated about the central axis of the chiller tank in a first and second direction (beverage container rotated in a first direction and counter-rotated in a second direction; paragraphs 2, 21, 111), and the agitator (60) is configured to rotate the water in a 
Regarding claim 2, Dahokey as modified discloses the beverage chiller of claim 1, and Shuntich further teaches wherein the first direction and the second direction are opposite directions (water is moving counter-clockwise and beverage can rotates clockwise).
Regarding claim 3, Dahokey as modified discloses the beverage chiller of claim 1, further comprising evaporator coils (helical evaporator coil 212, Fig. 2A-2B, 303, Fig. 4; paragraph 59) forming a cylindrical space inside the chiller tank (105, Figs. 2A, 2B; 300, Fig. 4).
Regarding claim 7, Dahokey as modified discloses the beverage chiller of claim 1, further comprising an air dryer system (190; paragraph 70).
Regarding claim 8
Regarding claim 10, Dahokey as modified discloses the beverage chiller of claim 1, further comprising: a refrigeration unit (cooling unit 106), the refrigeration unit having evaporator coils (helical evaporator coil 212, Fig. 2A-2B, 303, Fig. 4; paragraph 59) forming a cylindrical space inside the chiller tank (105, Figs. 2A, 2B; 300, Fig. 4).
Regarding claim 13, Dahokey as modified discloses the beverage chiller of claim 1, further comprising a graphical user interface (107; paragraph 90).
Regarding claim 14, Dahokey as modified discloses the beverage chiller of claim 1, further comprising a product scanner (198, Fig. 2C) configured to determine a characteristic of the container (paragraph 88).
Regarding claim 22, Dahokey discloses the beverage chiller of claim 21, further comprising a water bath in the chiller tank (paragraph 67), and further teaches an agitator (stirring units to advance the convection of the liquid coolant; paragraph 76) but does not explicitly teach the water bath configured to rotate in a second direction around an axis of the chiller tank.
Shuntich teaches the concept of a beverage chiller having a beverage container rotated about the central axis of the chiller tank in a first and second direction (beverage container rotated in a first direction and counter-rotated in a second direction; paragraphs 2, 21, 111), and the water bath configured to rotate in a second direction around an axis of the chiller tank (turbulence pump 60 shown moving water in a counter-clockwise direction about the central axis which would be a second direction relative to the clockwise rotation of the beverage container) which creates a turbulent flow within the liquid immersion medium and maximizes heat transfer away from the beverage container into the liquid medium (paragraph 32). Therefore, it would have 
Regarding claim 23, Dahokey as modified discloses the beverage chiller of claim 22, and Shuntich further teaches wherein the first direction is opposite the second direction (water is moving counter-clockwise and beverage can rotates clockwise).
Regarding claim 24, Dahokey as modified discloses the beverage chiller of claim 22, further comprising an agitator (60), the agitator configured to rotate the water in a second direction (water is moving counter-clockwise in the second direction and beverage can rotates clockwise in the first direction).

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dahokey et al. (US PG Pub. 2013/0291570) in view of Shuntich (US PG Pub. 2018/0120023), further in view of Mooijer et al. (US Pat. 8,516,849).
Regarding claim 4, Dahokey as modified discloses the beverage chiller of claim 3, but is silent regarding ice formed on the evaporator coils.
Mooijer teaches it is known for a beverage chiller (1) having an evaporator surrounding a chiller tank with a coolant water bath to be configured so that ice (15) formed on the evaporator coils (14) that provides the benefits of a cold buffer for maintaining the low temperature of the liquid for a longer period of time when the cooler . Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage chiller of Dahokey to have ice formed on the evaporator coils taught by Mooijer in order to better maintain the temperature of the water bath as well as reducing the size of the compressor of the refrigerating system.
Regarding claim 5, Dahokey as modified discloses the beverage chiller of claim 4, but does not explicitly teach wherein the ice is one inch thick.
Mooijer as discussed above, teaches ice is formed on the evaporator coils until a thickness limit value is reached with the thickness affected by the amount of time the compressor is running, the size of the cooler, the cooling capacity and the like. Mooijer further teaches the duration of time the compressor remains switched on after the limit value can be minutes to a few hours forming a relatively thick ice layer which provides a large cold buffer (column 5, lines 33-60). Therefore, the ice thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the ice thickness can be selected according to a desired compressor run time to achieve a relatively thick ice layer to provide a large cold buffer. Therefore, since the general conditions of the claim, i.e. that thickness of ice is formed on the evaporator coils, were disclosed in the prior art by Mooijer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the ice be one inch thick in order to provide a large cold buffer to better maintain the 
Regarding claim 6, Dahokey as modified discloses the beverage chiller of claim 4, but does not explicitly teach an ice probe.
Mooijer further teaches an ice probe (37, Fig. 7) configured to measure a thickness of ice formed on the evaporator coils (column 4, lines 36-50) that allows the cooler to detect the thickness of the ice and control the refrigeration unit accordingly (column 5, lines 30-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage chiller of Dahokey to further include an ice probe taught by Mooijer in order to sense the thickness of the ice and control the refrigerating unit according to the sensed thickness.
Regarding claim 12, Dahokey as modified discloses the beverage chiller of claim 1, wherein the water bath includes a hollow evaporator coil cylinder (hollow evaporator coil 212, Fig. 2A-2B, 303, Fig. 4; paragraph 59, the platform (207) configured to rotate interior of the hollow evaporator coil cylinder (rotating actuator below platform 207; paragraph 82).
Dahokey does not explicitly teach wherein the water bath includes a hollow ice cylinder.
Mooijer teaches it is known for a beverage chiller (1) having an evaporator surrounding a chiller tank with a coolant water bath to be configured so that ice (15) is formed on the evaporator coils (14) that provides the benefits of a cold buffer for maintaining the low temperature of the liquid for a longer period of time when the cooler is switched off as well as a relatively small compressor can be used because a relatively .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dahokey et al. (US PG Pub. 2013/0291570) in view of Shuntich (US PG Pub. 2018/0120023), further in view of Mielnik et al. (US PG Pub. 2014/0083051).
Regarding claim 9, Dahokey as modified discloses the beverage chiller of claim 8, but does not explicitly teach wherein the air is filtered air.
Mielnik teaches the concept of a beverage system including blowing filtered air over the bottles (via 822, Fig. 1; paragraph 63) that provides a sterile source of air to clean and dry the bottles from residual fluid when exiting the system (see at least bottom of paragraph 213). One of ordinary skill in the art would recognize utilizing a filtered air source in the drying system of Dahokey would provide a clean, sterile source of air to dry the containers and ensure contaminants are not blown onto the containers when removed from the beverage chiller. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage chiller of Dahokey .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dahokey et al. (US PG Pub. 2013/0291570) in view of Shuntich (US PG Pub. 2018/0120023), further in view of Loibl et al. (US PG Pub. 2008/0134695).
Regarding claim 15, Dahokey as modified discloses the beverage chiller of claim 1, but does not explicitly teach further comprising an ultraviolet light extending into the chiller tank.
Loibl teaches the concept of a beverage chiller including an ultraviolet light (167) extending into the chiller tank (reservoir 160 of chilling means) that kills bacteria that may form in the cooling medium (paragraph 69). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage chiller of Dahokey to have an ultraviolet light extending into the chiller tank taught by Loibl in order to kill any bacteria within the chiller tank to maintain a clean and sanitized cooling medium for the beverage chiller.
Regarding claim 16, Dahokey as modified discloses the beverage chiller of claim 1, but does not explicitly teach a water exchange system, the water exchange system comprising: a drain configured to drain water from the chiller tank; and a pump configured to pump water from a water source into the chiller tank.
Loibl teaches the concept of a beverage chiller including a water exchange system (system including 132, 155, 160, 170, 168), the water exchange system comprising: a drain (132) configured to drain water from the chiller tank (120), and a 
Regarding claim 17, Dahokey as modified discloses the beverage chiller of claim 16, and Loibl further teaches wherein the water source is a replaceable water container (water is circulated from container 160 shown by arrow A and replaced with water from chiller tank shown by arrow B meeting the limitation of a replaceable water container).
Response to Arguments
Applicant's arguments, see Remarks page 5, filed 06/25/2021 with respect to the drawings have been fully considered but they are not persuasive. Applicant argues “As stated in 37 CFR 1.81, "[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented." One of ordinary skill in the art possesses knowledge of ultraviolet light and does not require a drawing of this aspect of the invention for an understanding of the subject matter sought to be patented”.
This is not found persuasive because 37 CFR 1.83(a) states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” Further, 37 CFR 1.84(p)(5) states “Reference characters mentioned in the description must appear in the drawings.” No drawing symbol has been shown labeling an ultraviolet light, therefore the drawings remain objected to under 37 CFR 1.83(a) and 37 CFR 1.84(p)(5).
Applicant’s arguments, see Remarks page 5, with respect to the objections of claims 10 and 24 have been fully considered and are persuasive.  The objections of claims 10 and 24 have been withdrawn.
Applicant’s argument, see Remarks pages 5-6, with respect to the 35 U.S.C. 112(b) rejection of claim 8 has been fully considered and is persuasive.  The objection of claim 8 has been withdrawn.
Applicant's arguments, see Remarks page 6, with respect to the 35 U.S.C. 102 rejection of claim 21 have been fully considered but they are not persuasive. Applicant argues “Dahokey does not disclose each and every feature of independent claim 21 as arranged in the claim. Independent claim 21 recites, in part, "a container platform configured to rotate in a first direction around an axis of the chiller tank."
This is not found persuasive because Dahokey teaches a rotating actuator below the container platform 207 to rotate the item, see paragraph 82 and further teaches the container platform is further set to clamp to and support the item, see paragraph 78. 
Applicant's arguments, see Remarks page 7, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues “Claim 1 recites, in part, "wherein the container conveyor rotates the container platform such that the beverage container rotates about the central axis of the chiller tank in a first direction." The Office relies on Dahokey's disclosure of a rotating actuator as allegedly disclosing the claimed rotation of the container platform. (Id., 6 (citing Dahokey, [0082]).) But as discussed above with respect to claim 21, Dahokey does not disclose or suggest rotation of its supporting surface 207”. This is not found persuasive because after reconsideration of Dahokey in view of the newly added amended limitations to claim 1, Dahokey teaches a container conveyor (elevation mechanism 308) configured to move the container platform from an intake area to the chiller tank (see at least paragraphs 59, 61, 78, 80), wherein the container conveyor (308) rotates the container platform such that the beverage container rotates about the central axis of the chiller tank in a first direction (container conveyor 308 includes container platform supporting surface 207 that is set to clamp to an item, paragraph 78, with the container platform further including a rotating actuator below platform 207, paragraph 82, that would cause rotation of the container platform such that the beverage container rotates 
Applicant's arguments, see Remarks pages 7-9, with respect to the 35 U.S.C. 103 rejection of claim 2 have been fully considered but they are not persuasive. Applicant argues “Additionally, claim 2 recites, in part, "wherein the first direction and the second direction are opposite directions." Claim 1 recites that the beverage container rotates in the first direction, and the water rotates in the second direction. The Office relies on Shuntich as allegedly disclosing this claimed feature of claim 2 but fails to point to any teaching in Shuntich that allegedly discloses this claimed feature. 
This is not found persuasive because Shuntich discloses a beverage container rotated about the central axis of the chiller tank in both a first and second direction (beverage container rotated in a first clockwise direction, and counter-rotated in a second counter-clockwise direction; paragraphs 2, 21, 111). Shuntich further teaches the agitator (60) is configured to rotate the water in a second direction (left agitator shown moving water around front of container and right agitator shown moving water around the back of the container and therefore water is shown passing in a counter-clockwise direction around the beverage container. Therefore, when the beverage container is initially rotated in the first clockwise direction, the water would be moving in 
Applicant's arguments, see Remarks page 9, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues “In addition, the Office fails to provide an adequate rationale for combining Dahokey with Shuntich. The purported reason stated with respect to claim 1 is "to further enhance turbulence of the water and maximize heat transfer away from the beverage container into the water." (Office Action dated April 26, 2021, p. 7.) But this is based on impermissible hindsight.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, as discussed above, Dahokey teaches the container conveyor (308) rotates the container platform such that the beverage container rotates about the central axis of the chiller tank in a first direction. Shuntich teaches the concept of a beverage chiller having a beverage container capable of being rotated about the central axis of the chiller tank in a first direction (beverage container rotated in a first direction clockwise direction; paragraphs 2, 21, 111), and the agitator (60) is configured to rotate the water in a second direction (turbulence pump 60 shown moving water in a counter-
Applicant further argues, Remarks pages 9-10, dependent claims 3-10, 12-17 and 21-24 are allowable for their dependency however this is not found persuasive as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parker et al. (US Pat. 10,190,818) beverage container spinner.
Applicant's amendment of claim 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763